993 So.2d 1160 (2008)
Freddie Lee HOLMES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-815.
District Court of Appeal of Florida, Fourth District.
November 5, 2008.
Carey Haughwout, Public Defender, and James W. Mclntire, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Freeman v. State, 909 So.2d 965 (Fla. 3d DCA 2005).
TAYLOR, HAZOURI and MAY, JJ., concur.